

EXHIBIT 10.2


OCCIDENTAL PETROLEUM CORPORATION 2005 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD
FOR NON-EMPLOYEE DIRECTORS
GRANT AGREEMENT


Name of Grantee:
   



Date of Grant:
May 7, 2012
 



Number of Restricted Stock Units:
   





Agreement (this “Agreement”) made as of the Date of Grant between OCCIDENTAL
PETROLEUM CORPORATION, a Delaware corporation (“Occidental”), and with its
subsidiaries (the “Company”), and the Eligible Person receiving this Award (the
“Grantee”).
 
 
1.           Grant of Restricted Stock Units.  In accordance with this Agreement
and the Occidental Petroleum Corporation 2005 Long-Term Incentive Plan, as
amended from time to time (the “Plan”), Occidental hereby grants to the Grantee
as of the Date of Grant, the number of Restricted Stock Units set forth above.
For purposes of this Agreement, a grant of Restricted Stock Units is a
bookkeeping entry that represents the right to receive an equivalent number of
shares of Occidental common stock, $0.20 par value (the “Common Stock”), on the
applicable payment date set forth in Section 4.  Restricted Stock Units are not
shares of Common Stock and have no voting rights or, except as stated in Section
5, dividend rights.
 
 
2.           Restrictions on Transfer.  Neither this Agreement nor any right to
receive shares of Common Stock pursuant to this Agreement may be transferred or
assigned by the Grantee other than to a beneficiary designated on a form
approved by Occidental (if enforceable under local law), by will or, if the
Grantee dies without designating a beneficiary of a valid will, by the laws of
descent and distribution. Any purported transfer, encumbrance or other
disposition of the Grantee’s rights under this Agreement that is in violation of
this Section 2 shall be null and void.
 
 
3.           Vesting of Restricted Stock Units. The Restricted Stock Units shall
be fully vested and nonforfeitable as of the Date of Grant.
 
 
4.           Payment of Awards.  Fifty percent (50%) of the Restricted Stock
Units shall be payable on the third anniversary of the Date of Grant, and the
other fifty percent (50%) of the Restricted Stock Units shall be payable on the
date of the Grantee’s “separation from service” (as defined under Section 409A
of the Code) for any reason, including as a result of the Grantee’s ceasing to
serve on the Board, death or Disability (“Separation from Service”); provided,
however, that all of the Restricted Stock Units shall immediately become payable
upon (i) the occurrence of a Change in Control, but only if such Change in
Control constitutes a “change in control event” for purposes of Section 409A of
the Code, or (ii) the Grantee’s Separation from Service. Payment in each case
shall be made within 45 days after the applicable payment event stated in the
previous sentence.  Payment shall be made in the form of shares of Common Stock
equal in number to the number of Restricted Stock Units with respect to which
payment is being made on that date, plus cash for any fractional share units.

 
 
 
 
5.           Crediting and Payment of Dividend Equivalents. With respect to the
number of Restricted Stock Units listed above, the Grantee shall be credited on
the books and records of Occidental with an amount (the “Dividend Equivalent”)
equal to the amount per share of any cash dividends declared by the Board on the
outstanding Common Stock as and when declared during the period beginning on the
Date of Grant and ending on the applicable payment date set forth in Section 4.
Occidental will pay in cash to the Grantee an amount equal to the Dividend
Equivalents credited to such Grantee in the calendar quarter next following the
relevant dividend declaration date.
 
 
6.           Retention as Director.  Nothing contained in this Agreement shall
interfere with or limit in any way the right of the stockholders of Occidental
to remove the Grantee from the Board pursuant to the by-laws of Occidental, nor
confer upon any Grantee any right to continue in the service of Occidental as a
member of the Board.
 
 
7.           Taxes and Withholding.  The Grantee is responsible for any federal,
state, local or non-U.S. tax, including income tax, social insurance, payroll
tax, payment on account or other tax-related withholding with respect to the
grant of Restricted Stock Units (including the grant, the vesting, the receipt
of Common Stock, the sale of Common Stock and the receipt of dividend
equivalents, if any).  The Company does not guarantee any particular tax
treatment or results in connection with the grant, vesting or payment of the
Restricted Stock Units or the payment of dividend equivalents.
 
 
8.           Compliance with Law.  The Company will make reasonable efforts to
comply with all applicable federal, state and foreign securities laws; however,
the Company will not issue any Common Stock or other securities pursuant to this
Agreement if their issuance would result in a violation of any such law by the
Company.
 
 
9.           Adjustments.  The number or kind of shares of stock covered by this
Restricted Stock Unit Award may be adjusted as the Administrator determines
pursuant to Section 7.2 of the Plan in order to prevent dilution or expansion of
the Grantee’s rights under this Agreement as a result of events such as stock
dividends, stock splits, or other change in the capital structure of Occidental,
or any merger, consolidation, spin-off, liquidation or other corporate
transaction or event having a similar effect.  If any such adjustment occurs,
the Company will give the Grantee written notice of the adjustment containing an
explanation of the nature of the adjustment.
 
 
10.           Amendments.  The Plan may be modified, amended, suspended or
terminated by the Company at any time, as provided in the Plan.  Any amendment
to the Plan will be deemed to be an amendment to this Agreement to the extent it
is applicable to this Agreement; however, except to the extent necessary to
comply with applicable law, no amendment will adversely affect the rights of the
Grantee under this Agreement without the Grantee’s consent.
 
 
11.           Severability.  If one or more of the provisions of this Agreement
is invalidated for any reason by a court of competent jurisdiction, the
invalidated provisions shall be deemed to be separable from the other provisions
of this Agreement, and the remaining provisions of this Agreement will continue
to be valid and fully enforceable.
 
 
12.           Relation to Plan; Interpretation.  This Agreement is subject to
the terms and conditions of the Plan.  In the event of any inconsistent
provisions between this Agreement and the Plan, the provisions of the Plan
control.  Capitalized terms used in this Agreement without definitions have the
 
 
2
 
 
 
 
meanings assigned to them in the Plan.  References to Sections are to Sections
of this Agreement unless otherwise noted.
 
 
13.           Successors and Assigns.   Subject to Sections 2 and 3, the
provisions of this Agreement shall be for the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of the
Grantee, and the successors and assigns of the Company.
 
 
14.           Governing Law.  The laws of the State of Delaware govern the
interpretation, performance, and enforcement of this Agreement.
 
 
15.           Notices.   Any notice to the Company provided for in this
Agreement will be given to its Secretary at 10889 Wilshire Boulevard, Los
Angeles, California 90024, and any notice to the Grantee will be addressed to
the Grantee at his or her address currently on file with the Company.  Any
written notice will be deemed to be duly given when received if delivered
personally or sent by telecopy, e-mail, or the United States mail, first class
registered mail, postage and fees prepaid, and addressed as provided in this
paragraph.  Any party may change the address to which notices are to be given by
written notice to the other party as specified in the preceding sentence.
 
 
16.           Privacy Rights.  By accepting this Award, the Grantee explicitly
and unambiguously consents to the collection, use and transfer, in electronic or
other form, of the Grantee’s personal data as described in this Agreement by and
among, as applicable, the Company and its affiliates for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
Plan.  The Company holds or may receive from any agent designated by the Company
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in Occidental, details of this
Restricted Stock Unit Award or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in the Grantee’s favor, for
the purpose of implementing, administering and managing the Plan, including
complying with applicable tax and securities laws (“Data”).  Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan.  These recipients may be located in the Grantee’s
country or elsewhere, and may have different data privacy laws and protections
than the Grantee’s country.  By accepting this Agreement, the Grantee authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes described above.  The Grantee may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting the
Administrator in writing.  Refusing or withdrawing consent may affect the
Grantee’s ability to participate in the Plan.
 
 
17.           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to this Restricted Stock Unit Award
granted under the Plan or future awards that may be granted under the Plan (if
any) by electronic means or to request the Grantee’s consent to participate in
the Plan by electronic means.  The Grantee hereby consents to receive such
documents by electronic delivery and, if requested, to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
 
 
18.           Compliance With Section 409A of the Code.  To the extent that the
Board determines that the Plan or this Award is subject to Section 409A of the
Code, this Agreement shall be interpreted and administered in such a way as to
comply with the applicable provisions of Section 409A to the
 
 
3
 
 
 
 
maximum extent possible.  In addition, if this Award is subject to Section 409A
and the Grantee must be treated as a “specified employee” within the meaning of
Section 409A, any payments made on account of the Grantee’s Separation from
Service will be made at the time specified above in Section 4 or, if later, on
the date that is six (6) months and one (1) day following the date of the
Grantee’s Separation from Service.  To the extent that the Board determines that
the Plan or this Award is subject to Section 409A and fails to comply with the
requirements of Section 409A, the Board reserves the right (without any
obligation to do so) to amend or terminate the Plan and/or amend, restructure,
terminate or replace this Award in order to cause this Award to either not be
subject to Section 409A or to comply with the applicable provisions of such
section.
 
 
19.           Grantee’s Representations and Releases.  By accepting this Award,
the Grantee acknowledges that the Grantee has read this Agreement and
understands that the future value of any shares of Common Stock issued pursuant
to this Restricted Stock Unit Award cannot be predicted and Occidental does not
assume liability in the event such shares of Common Stock have no value in the
future; and the Grantee will be solely responsible for the payment or nonpayment
of taxes imposed or threatened to be imposed by any authority of any
jurisdiction.
 
 
In consideration of the grant of this Restricted Stock Unit Award, no claim or
entitlement to compensation or damages shall arise from termination of this
Restricted Stock Unit Award or diminution in value of this Restricted Stock Unit
Award or Common Stock issued pursuant to this Restricted Stock Unit Award
resulting from termination of the Grantee’s service as a member of the Board and
the Grantee irrevocably releases the Company from any such claim that may arise;
if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting this Agreement, the
Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim.
 


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.
 
 
 

 
OCCIDENTAL PETROLEUM CORPORATION
                 
By:
/s/ DONALD P. DE BRIER
     
Donald P. de Brier
 

 
 
 
The undersigned Grantee hereby (i) acknowledges receipt of an executed original
of this Agreement and a copy of the Memorandum, dated May 7, 2012, and (ii)
accepts the right to receive the Common Stock or other securities covered
hereby, subject to the terms and conditions of the Plan and the terms and
conditions hereinabove set forth.
 
 
 

                         
Date:
   



4